Case 1:19-cv-01796-PEC Document 210 Filed 04/21/20 Page 1of1

Gnited States Court of Federal Claims

717 MADISON PLACE, NW
WASHINGTON, DC 20439

OFFICE OF THE CLERK OF COURT
(202) 357-6406

April 21, 2020

Mr. Benjamin M. Diliberto

Assistant General Counsel
Washington Headquarters Services
& Pentagon Force Protection Agency
Office of General Counsel

1155 Defense Pentagon

Room 2E1035

Washington, DC 20310-1155

Inre: Amazon Web Services, Inc. v. The United States and Microsoft Corp.;
Case No. 19-1796 C

Dear Mr. Diliberto:

On April 17, 2020, an Order was issued in the above-captioned case, remanding the
matter to the United States Department of Defense for 120 days.

In accordance with Rule 52.2(b)(2) of the Rules of the United States Court of Federal
Claims (RCFC), please find enclosed, a certified copy of the above-mentioned Order. (A copy
of the rule is included for your convenience.) Please take note of the requirement of RCFC
52.2(d) regarding the number of copies required for the filing of the agency’s decision. If you
have any questions, please feel free to contact the Clerk’s Office at (202) 357-6406.

Sincerely,
Lisa L. Reyes
Clerk of Court

Enclosures

ce: Judge Patricia E. Campbell-Smith
Kevin P. Mullen, Esquire
Anthony F. Schiavetti, Esquire
Robert S. Metzger, Esquire

 
